                                                                           FILED
                                                                   U.S. DISTRICT COURT
                                                                      AUGUSTA DiV.
              IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION
                                                                  2Q19HftRl3 AH10:3I+

FORT GORDON HOUSING, LLC                                          CLERK
d/b/a BALFOUR BEATTY                                                  SO
COMMUNITIES,


        Plaintiff,

             V.                                     CV 119-020


EUGENE KRAEMER,


        Defendant.




                                   ORDER




        Before the Court is Plaintiff's notice of voluntary dismissal

pursuant    to    Federal   Rule   of    Civil   Procedure   41(a)(1)(A)(i).

(Doc. 6.)     Because Plaintiff filed the notice prior to Defendant

serving an answer or a motion for summary judgment, the dismissal

is proper.

     IT IS THEREFORE ORDERED       that this matter     shall      be DISMISSED


WITHOUT PREJUDICE.     The Clerk is directed to TERMINATE all motions,

if any, and CLOSE this case.        Each party shall bear its own costs

and fees.


     ORDER ENTERED at Augusta, Georgia, this _^S^^ay of March,
2019.




                                    J.       Kl HALL< CHIEF JUDGE
                                    UNITED   STATES   DISTRICT     COURT
                                             N   DISTRICT   OF   GEORGIA
